DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 5, 8, 11, 15, 18, 19, 22-24, 26, 28, 30 and 32, drawn to a connector. (claims 24 and 26 are assumed to depend from independent claim 1, but are currently dependent from canceled claim 4)
Group II, claim 33, drawn to a liner comprising at least one connector.
Group III, claims 36, 43 and 50, drawn to a helmet comprising a liner and at least one connector.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II; II and III; and I and III lack unity of invention because even though the inventions of these groups require the technical feature of “a connector for connecting first and second parts of an apparatus, comprising: an inner region comprising a first anchor point on a first side thereof, the first anchor point being configured to connect the connector to the first part of the apparatus; two, or more, arms extending from an edge of the inner region, the arms being formed from a deformable material and configured to connect the connector to the second part of the apparatus; and the inner region further comprising a sliding surface on a second side thereof, opposite the first side, the sliding surface being configured to provide a low friction interface between the inner region and an opposing surface of the second part of the apparatus”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lanner et al. (hereinafter “Lanner”) (WO 2017/157765 A1).  Lanner teaches a connector (#20; see Figs. 11, 12 for example) for connecting first and second parts of an apparatus (connector is capable of connecting first and second parts of a hypothetical apparatus; Page 11, Lines 18-20 describe that the connector can connect a liner to a remainder of a helmet (i.e. first and second parts of a helmet apparatus), or may be used for connecting any two parts of an apparatus together (Page 11, Lines 20-22)), comprising: an inner region (generally, where #22 is in Figs. 11,12; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)) comprising a first anchor point on a first side thereof (anchor point #22; Figs. 11,12), the first anchor point being configured to connect the connector to the first part of the apparatus (as noted above; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense); two, or more, arms extending from an edge of the inner region (extensions of deformable material #23 in Figs. 11,12 are arms), the arms being formed from a deformable material (“deformable material” #23) and configured to connect the connector to the second part of the apparatus (the extensions are capable of performing this function of connecting the connector to a second part of the hypothetical apparatus); and the inner region further comprising a sliding surface on a second side thereof, opposite the first side (“sliding plate” #21 is part of bottom of inner region on a second side opposite from the first anchor point), the sliding surface being configured to provide a low friction interface between the inner region and an opposing surface of the second part of the apparatus (the sliding plate is capable of performing this function of providing a low friction interface between the inner region and a surface of the second part of the hypothetical apparatus).
Election of Species
In the event Applicant elects the “helmet” invention group, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A — helmet as shown in Fig. 6, which has a continuous inner shell and a continuous inner liner, wherein the inner liner is connected the interior of the inner shell of the helmet via connectors
Species B — helmet as shown in Fig. 7, which has a continuous inner shell and a plurality of independent sections of comfort padding, wherein the sections of comfort padding are connected to the interior of the inner shell of the helmet via connectors
Species C — helmet as shown in Fig. 8, which has a continuous inner shell and a continuous inner liner, wherein the inner shell is applied to the outer surface of the liner, and wherein the inner shell is connected the interior of an outer layer of the helmet via connectors
Species D — helmet as shown in Fig. 9, which has a plurality of inner shell portions and a plurality of independent sections of comfort padding, wherein the plurality of inner shell portions are applied to outer surfaces of corresponding sections of comfort padding, and wherein the plurality of inner shell portions are connected to the interior of an outer layer of the helmet via connectors
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1
A telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement due to the complexity involving both a restriction election and a species election being involved.  Further, the examination of the present application may be performed by a different art unit of expertise depending on the election made.  Also, Applicant is being given an opportunity to correct the dependency of claims 24 and 26, which currently depend from canceled claim 4.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732